In an action involving the alleged breach of a contract of employment, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered March 31, 1980, which granted defendant’s motion for summary judgment and dismissed the complaint. Judgment affirmed, with $50 costs and disbursements. Summary judgment was properly granted against the plaintiff, essentially for the reasons stated by Mr. Justice Jones at Special Term. We add that plaintiff’s argument that his rights under section 10 of article I of the Constitution of the United States have been violated is without merit (see Weisel v Hagdahl Realty Co., 241 App Div 314, 319-320). Titone, J.P., Gibbons, Gulotta and Margett, JJ., concur.